Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of May 6th 2021 has been considered.
Claims 15-30 and 33-45 are cancelled.
Claims 1-14, 31, 32 and 46 are pending and examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim*** rejected under 35 U.S.C. 103 as being unpatentable over ***.

Claims 1-14, 31 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Caramelized White Chocolate Recipe” (‘Lebovitz’) (from https://www.davidLebovitz.com/caramelized-white-chocolate/) in view of NPL Weyland et al “Emulsifiers in Confectionery” (from ‘Food Emulsifiers and Their Applications’, pages 285-307), NPL “Valrhona – Ivoire, white chocolate chips by Valrhona” (from www.Chocolatetradingco.com) (‘Chocolatetradingco’) and NPL “Caramelized White Chocolate” (from https://theToughcookie.com/2014/03/07/caramelized-white-chocolate/) (‘Tough’).

Regarding claims 1-4, 6 , 9 and 10-13: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire™) to about 250ºF for 30-60 minutes while mixing, until the white chocolate attains a caramelized color, and cooling the caramelized chocolate down (see Lebovitz pages 1-5), which reads on the temperature ranges recited in claims 1, 4, 9, 12 and 13, and the time ranges recited in claims 10 and 11.
As to the lecithin recited in claims 1, 3, 6 and 9: While Valrhona-Ivoire is known to comprise 43wt% sugar and soy lecithin (see Chocolatetradingco page 1-2), Lebovitz fails to disclose the relative content of the soy lecithin in the confection; However, Weyland discloses adding soy lecithin to chocolate confections in order to attain desired texture is well known (see Weyland pages 288-291). Weyland also discloses that Weyland page 289-290). Therefore, it would have been obvious to a skilled artisan to have modified Lebovitz and to have adjusted the relative contents of the soy lecithin in the chocolate confection, in order to attain a chocolate confection with desired texture/viscosity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the absence of detectable 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate recited in claims 1, 2 and 9: While caramelizing white chocolate through heat treatment is known to involve the Maillard reaction (see Tough page 3), Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire), but fails to disclose the presence or absence of 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate; However, in view of the fact that the presence of 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate is attributed to brown sugar (see Specification paragraph [0023]), and since Lebovitz does not disclose adding brown sugar to the confection, nor does Chocolatetradingco disclose the presence of brown sugar in Valrhona-Ivoire, combined with the fact that Lebovitz discloses caramelizing the white chocolate at similar temperatures and time as disclosed in the current application, it is examiner’s position that the absence of detectable 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate recited in claims 1, 2 and 9 is inherently present in the caramelized white chocolate in Lebovitz. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 5 and 8: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire) to about 250ºF for 30-60 minutes while mixing, until the white chocolate loses its lightness and attains a caramelized color, i.e., the color of natural peanut butter (see Lebovitz page 4). Given the fact caramelizing white chocolate through heat treatment is known to involve the Maillard reaction (see Tough page 3), and since the L* value is a measurement of the lightness of a composition, the disclosure in Lebovitz of heating the white chocolate until the desired darker caramelized color is attained is but an obvious variant of heating the white chocolate until the desired lightness value is attained as recited in claim 5, would clearly be obvious to a skilled artisan.
Regarding claim 7: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire) to about 250ºF for 30-60 minutes while mixing, until the white chocolate attains a caramelized color, and cooling the caramelized chocolate down (see Lebovitz pages 1-5). Given the fact that Lebovitz does not disclose adding brown sugar or food coloring to the confection, nor does Chocolatetradingco disclose the presence of brown sugar or food coloring in Lebovitz meets the claimed limitations.
Regarding claim 14: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire) to about 250ºF for 30-60 minutes while mixing, until the white chocolate attains a caramelized color, and cooling the caramelized chocolate down (see Lebovitz pages 1-5). Given the fact Valrhona-Ivoire is known to comprise 43wt% sugar (see Chocolatetradingco page 1-2), Lebovitz meets the claimed limitations.
In the alternative, Attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered germane to the instant case.  At page 234, the Court stated as follows: This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221. Given the fact the flavor attributes of sugar are well known, it would be within the purview of skilled artisan to have modified Lebovitz and to have added sugar to the caramelized white chocolate 
Regarding claim 31: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire), which comprises cocoa butter (see Lebovitz pages 1-5).
Regarding claim 46: Lebovitz discloses of caramelizing ‘supermarket’ white chocolate, which had 20% cocoa butter (see Lebovitz page 5).
 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Lebovitz, Weyland, Chocolatetradingco and Tough as applied to claims 1-14, 31 and 46  above, and further in view of NPL “Carmelized White Chocolate” (‘Apprentice’) (from http://chocolateApprentice.com/2013/05/caramelized-white-chocolate).

Regarding claim 32: Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire), which comprises more than 30wt% cocoa butter, and of caramelizing ‘supermarket’ white chocolate, which had 20% cocoa butter and adding heavy cream, as the low cocoa butter rendered a composition that was chalky and hard to stir (see Lebovitz page 5), but fails to disclose caramelizing white chocolate without any cocoa butter; However, Apprentice discloses that while cocoa butter content under 32% may render a chalky product that’s hard to stir, but the chalky texture and stirring difficulties can be mitigated by mixing in other oils and/or fats cheaper than cocoa butter (see Apprentice pages 3-4). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to Lebovitz and to have incorporated other fats and/or oils into the composition as a substitute of cocoa butter in order to lower the cost of manufacture, and thus arrive at the claimed limitations.

Response to Arguments
Applicant's arguments filed on May 6th 2021 have been fully considered but they are not persuasive.

Applicant argues on page 4 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the prior art fail to disclose the temperature ranges and lecithin contents recited in the claims. Examiner respectfully disagrees.
As stated above and to further clarify, Lebovitz discloses of heating up white chocolate (i.e., Valrhona-Ivoire™) to about 250°F for 30-60 minutes while mixing ( see Lebovitz pages 1-5), which reads on claim 1: “from about 250 degrees F to about 280 degrees F”, claims 4, 12 and 13: “from about 215 degrees F to about 250 degrees F”, claim 9: “between about 205 degrees F and about 280 degrees F”.
As to the lecithin content: Lebovitz discloses of heating up white chocolate (i.e., Valrhona-Ivoire™), which is known to comprise Lecithin (see Chocolatetradingco page 1-2), but fails to disclose how much lecithin is present; However, a discloses that gradually increasing the amount of lecithin gradually decreases the viscosity of chocolate up to a lecithin content of up to 0.6wt%-0.8wt%, and adding lecithin at higher amounts increases the viscosity of the chocolate (see Weyland pages 288-291). Lebovitz and to have adjusted the relative contents of the soy lecithin in the chocolate confection, in order to attain a chocolate confection with desired texture/viscosity, and thus arrive at the claimed limitations (see MPEP §2144.05).

Applicant argues on pages 4-5 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Weyland discloses contradicting information, when on page 289, Weyland discloses that lecithin addition up to about 0.6-0.8% results in a decrease in viscosity and higher addition levels actually cause viscosity increase, and in figure 10.2 Weyland discloses an exponential decay graph showing viscosity reduction levels off around 0.6-0.8% and not decreasing up to 0.6-0.8%. Examiner respectfully disagrees.
Figure 10.2 of Weyland discloses an exponential decay graph of cocoa butter content against lecithin content. The exponential decay graph depicts the effect of addition of lecithin on fat content required to maintain constant viscosity. The graph is not a depiction of the apparent viscosities at different levels of lecithin as argued by Applicant.
Moreover in the alternative, while leveling off around 0.6-0.8, the exponential decay graph in figure 10.2 of Weyland, depicts a slower decrease around 0.6-0.8 and not no decrease.

Applicant argues on pages 1 and 4-5  of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Applicant provided references Minifie, Beckett and Lee (provided on 12/23/2020), teach that at higher fat levels, the viscosity begins to increase when lecithin addition levels are at about 0.5% and 0.3%. Examiner respectfully disagrees.
The interaction between the fat content and lecithin levels is also taught in Weyland (see Weyland pagers 288-291). Weyland also discloses that at higher fat levels, the viscosity begins to increase when lecithin addition levels are at about 0.5% and 0.4% (see Weyland page 289). While Weyland and Applicant provided Minifie, Becket and Lee disclose the lecithin addition levels at which the viscosity begins to increase, depend on the fat content, Wayland, Minifie, Becket and Lee clearly disclose adjusting the content of lecithin, modifies the viscosity of the chocolate composition. Therefore, it would have been obvious to a skilled artisan to have modified Lebovitz and to have adjusted the relative contents of the soy lecithin in the chocolate confection, in order to attain a chocolate confection with desired texture/viscosity, and thus arrive at the claimed limitations. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Applicant argues on page 6 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the absence of the flavor components 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate in the caramelized white chocolate, does not necessarily flow from the teachings of the prior art. The Examiner respectfully disagrees.

As stated above, while caramelizing white chocolate through heat treatment is known to involve the Maillard reaction (see Tough page 3), Lebovitz discloses of a method of producing caramelized white chocolate, by heating up white chocolate (i.e., Valrhona-Ivoire), but fails to disclose the presence or absence of 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate; However, in view of the fact that the presence of 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate is attributed to brown sugar (see Specification paragraph [0023]), and since Lebovitz does not disclose adding brown sugar to the confection, nor does Chocolatetradingco disclose the presence of brown sugar in Valrhona-Ivoire, combined with the fact that Lebovitz discloses caramelizing the white chocolate at similar temperatures and time as disclosed in the current application, it is examiner’s position that the absence of detectable 2-Hydroxy-3-methyl-2-cyclopenten-1-one and methyl 2-furoate recited in claims 1, 2 and 9 is inherently present in the caramelized white chocolate in Lebovitz.

Applicant argues on page 7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Lebovitz discloses white chocolate-type constituent with as little as 20% cocoa butter and Apprentice discloses white chocolate-type constituent with less than 32% cocoa butter as being too chalky, but fails to disclose white chocolate type without any cocoa butter, as less than 32% cocoa butter being too chalky does not provide motivation for no cocoa butter. Examiner respectfully disagrees.
A white chocolate-type constituent with less than 32% cocoa butter encompasses any amount of cocoa butter under 32wt% cocoa butter, which clearly includes no cocoa butter.
Furthermore, Apprentice discloses that while cocoa butter content under 32% may render a chalky product that’s hard to stir, but the chalky texture and stirring difficulties can be mitigated by mixing in other oils and/or fats cheaper than cocoa butter (see Apprentice pages 3-4), which clearly teaches the motivation to reduce, eliminate and/or substitute cocoa butter with vegetable oil. Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have modified Lebovitz and to have incorporated other fats and/or oils into the composition as a substitute of cocoa butter in order to lower the cost of manufacture, and thus arrive at the claimed limitations.
Moreover, it is noted that claim 32 recites the white chocolate-type base contains no cocoa butter, but does not exclude cocoa butter from the final product. Accordingly, the product reads on products with cocoa butter, and is obvious in view of methods of preparing products comprising cocoa butter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792